EXHIBIT 10(e)

IMPERIAL SUGAR COMPANY

SUMMARY MANAGEMENT INCENTIVE PLAN

The Company has adopted Management Incentive Plan for Fiscal 2012 for executive
officers and certain other participants. The plan provides for cash bonuses
based on achievement of a corporate EBITDA target. EBITDA is defined as earnings
before interest, taxes, depreciation and amortization. The achievement of the
corporate profitability targets results in an incentive payment based on a
participant’s bonus opportunity, which is set at a percentage of the
participant’s base salary and is based on the participant’s responsibilities and
position within the Company.

Fiscal 2011 Plan

A specified portion of the target bonus opportunity was allocated to individual
performance goals, which are quantifiable and result in payment only if the
individual performance goals are reached and the remainder of the bonus is
allocated to achievement of the corporate targets. A portion of an officer’s
target bonus will be paid only when a specific threshold level of the corporate
objectives is achieved and that percentage will increase at a specified level of
achievement up to a maximum of 200% of target bonus when a higher level of the
corporate objectives are achieved.